Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 1/13/20220.   
Claims 1-6 are pending and are presented for examination.  
Claims 1-6 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “wherein the slide groove has a first contact surface and a second contact surface, wherein the second contact surface is in contact with the gap spring member and is inclined such that a distance from the first contact surface decreases from an upper side toward a lower side of the second contact surface” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-6 are also allowable for depending on claim 1. 

As described in KR office action for refusal (IDS, 1/13/2020), referred prior art, KR 20-0338383 discloses claim 1 features either explicitly or obviously, except listed below.  

a frame (3) that is at least partially open; 
a drive shaft (motor 1 shaft) mounted to the frame and rotating according to the electromagnetic induction law, the drive shaft including a first worm gear (2); 
a driven shaft (5) rotatably mounted to the frame and mechanically connected to the drive shaft to rotate dependently on the drive shaft, the driven shaft including a second worm gear (6); 
a cover coupled to the frame to close an open portion of the frame; 
a plate-shaped washer member (21) coupled to one end of the second worm gear; and 
a gap spring member (11) preventing an axial movement of the driven shaft, the gap spring member being assembled in a radial direction of the driven shaft and installed such that one side of the gap spring member is contact-supported by the plate-shaped washer member (21) and the other side of the gap spring member is supported by the frame, 
wherein the frame includes a slide groove (4) that accommodates both ends of the gap spring member (11) and the plate-shaped washer member (21) and restricts the gap spring member from moving in an axial direction of the driven shaft, 
wherein the gap spring member (11) includes: 
a first spring portion (15) that presses and supports an outer circumferential surface of the driven shaft from left and right; and 

wherein the first spring portion (12) is formed in a tapered structure (14) such that a cross-sectional area of the first spring portion decreases from an upper side toward a lower side in the longitudinal direction of the driven shaft, and 
wherein the slide groove has a first contact surface and a second contact surface, 
wherein the first contact surface is in contact with the plate-shaped washer member in a longitudinal direction of the driven shaft and is perpendicular to the longitudinal direction of the driven shaft. 
KR 20-0338383 does not discloses wherein the gap spring member (11) includes: a second spring portion (12) formed to be elastically deformable with respect to the first spring portion in a direction perpendicular to a pressing direction of the first spring portion”, and “wherein the slide groove has a first contact surface and a second contact surface, wherein the second contact surface is in contact with the gap spring member and is inclined such that a distance from the first contact surface decreases from an upper side toward a lower side of the second contact surface”.  
Sonleiter et al (US 9726291 B2) discloses a U shaped spring (9, Fig. 4) includes: a second spring portion (round between 9.1 and 9.2) formed to be elastically deformable with respect to the first spring portion (9.1, 9.2) in a direction perpendicular to a pressing direction of the first spring portion.  It would have been an obvious matter of design choice to change shape at the second spring portion, since such a modification would have involved a mere change in the shape of a component.  A In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
KR 20-0338383 in view of Sonleiter still does not teach the claimed feature “wherein the second contact surface (of the slide groove) is in contact with the gap spring member and is inclined such that a distance from the first contact surface decreases from an upper side toward a lower side of the second contact surface”.  

Applicant disclose the claim 1 features as below. 
1. A small-sized motor apparatus for a vehicle, which has an improved shaft thrust gap prevention structure, the small-sized motor apparatus comprising: 
a frame that is at least partially open; 
a drive shaft mounted to the frame and rotating according to the electromagnetic induction law, the drive shaft including a first worm gear; 
a driven shaft (40) rotatably mounted to the frame and mechanically connected to the drive shaft to rotate dependently on the drive shaft, the driven shaft including a second worm gear; 
a cover coupled to the frame to close an open portion of the frame; 
a plate-shaped washer member (60) coupled to one end of the second worm gear; and 
a gap spring member (70) preventing an axial movement of the driven shaft, the gap spring member being assembled in a radial direction of the driven shaft and installed such that one side of the gap spring member is contact-supported by the plate-
wherein the frame includes a slide groove (22, Fig. 7) [0048] that accommodates both ends of the gap spring member and the plate-shaped washer member and restricts the gap spring member from moving in an axial direction of the driven shaft, 
wherein the gap spring member (70) includes: 
a first spring portion (80, Fig. 5) that presses and supports an outer circumferential surface of the driven shaft (40) from left and right; and 
a second spring portion (90) integrally formed on an upper portion of the first spring portion and formed to be elastically deformable with respect to the first spring portion in a direction perpendicular to a pressing direction of the first spring portion, 
wherein the first spring portion (80) is formed in a tapered structure such that a cross-sectional area of the first spring portion decreases from an upper side toward a lower side in the longitudinal direction of the driven shaft, and 
wherein the slide groove (22, Fig. 7) [0048] has a first contact surface (24) and a second contact surface (26), 
wherein the first contact surface (24) is in contact with the plate-shaped washer member (60) in a longitudinal direction of the driven shaft and is perpendicular to the longitudinal direction of the driven shaft, and 
the second contact surface (26) is in contact with the gap spring member (70, Fig. 7 shows by 80) and is inclined (Figs. 8-9) such that a distance from the first contact surface (24) decreases from an upper side toward a lower side of the second contact surface (26) [0048]. 

Examiner further considered following prior arts, but found not effectively teach the claim 1 features by alone or as combined. 
Ishii et al (US 7971937 B2) – U shape spring (38, Fig. 5) and spring groove shape.
Schunck (US 7325766 B1) – U-shape spring 36 (Fig. 6)
Radosav (US 6789803 B2) showing U-shape spring  (84) deforms (Figs. 1-2), and spring groove shape. 
Bare (US 5127764 A) showing deformable U-shape spring  (20, Figs. 1-2), and spring groove shape. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834